DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
Response to Amendment
The Amendment dated 24 March 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action dated 24 December 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
With regards to Applicant’s argument directed to the prior art reference to Jaipaul (US 2012/0179518 A1) failing to disclose the limitation “wherein the one or more sensors comprise at least one light-based sensor and at least one sound-based sensor”, it is 
Furthermore, Applicant contends that the prior art reference to Jaipaul (US 2012/0179518 A1) fails to at least teach the limitations recited in at least independent claim 1 directed to: (i) “determining, by the controller, whether one or more thresholds associated with the one or more sensor readings is satisfied; [and] providing, based on the one or more thresholds being satisfied, and to a first visual indicator comprising one or more lighting elements, a first signal, wherein the first visual indicator is affixed to a traffic signal”, and (ii) “causing, based on the first signal, the first visual indicator to display a visual indication, wherein the visual indication indicates a potential to cross, by a vehicle and during a turn, one or more lanes of oncoming traffic”.  The Examiner respectfully disagrees.  Particularly, the Examiner respectfully disagrees with Applicant’s characterization of the Jaipaul reference.  Here, Applicant appears to characterize the Jaipaul reference as simply determining and providing/displaying timing information at an intersection.  Such a characterization of the disclosure of Jaipaul is incorrect because it is incomplete and fails to address the prior art rejection as previously set forth in the Final Office Action dated December 24, 2020 and as currently maintained by the Examiner.  As explicitly outlined in the aforementioned Final Office Action and repeated below, Jaipaul explicitly discloses in Paragraph [0034] that: 
In a further exemplary embodiment, the display counter 408 displays an indication of whether it is safe or not to turn into or cross the intersection 200. For example, the displays or flashes a red light when it is not safe to turn into or cross the intersection 200 and displays or flashes a green light when it is safe to turn into or cross the intersection 200. A determination of whether or not it is safe to turn into or cross the intersection 200 is made by the processor 412 associated with the display counter 408 using certain assumptions and calculations, such as the average time it takes a vehicle to cross or turn into the intersection 200 from a stopped position and whether this amount of time is more or less than the amount of time that the sensor 402 estimates it will take before another vehicle reaches the intersection 200. The display counter 408 displays a red light when the processor 412 of the display counter 408 estimates that the average time it takes a vehicle to pass through or turn into the intersection 200 is more than the estimated time of arrival of a vehicle at the intersection 200 from the sensor 402. The display counter 408 displays a green light when the processor 412 of the display counter 408 estimates that the average time it takes a vehicle to pass through or turn into the intersection 200 is less than the estimated time of arrival of a vehicle at the intersection 200 from the sensor 402. The display counter 408 may be configured to display a yellow or amber light in certain situations, such as when the estimated time of arrival of a vehicle at the intersection 200 from the sensor 402 is within two seconds of the average time it takes a vehicle to pass through or turn onto the intersection 200.    

Accordingly, the Examiner respectfully maintains that the prior art reference of Jaipaul anticipates the aforementioned contended subject matter of at least independent claims 1 and 11 because Jaipaul explicitly discloses providing a visual indication in the form of a green light, a yellow light, or a red light indicative of whether or not it is safe to turn into and thereby cross into a lane of oncoming traffic at an intersection.  The color of the visual indication being determined by determining whether or not one or more thresholds associated with one or more sensor reading being satisfied.  Accordingly, the Examiner respectfully disagrees with Applicant’s contention that “it is up to the drive [sic] of the vehicle which seeks to enter the obstructed intersection which must make a determination as to any thresholds” (see Pg. 10 of Applicant’s response) because the invention of Jaipaul makes the determination regarding the thresholds and provides an appropriate color as a visual indication based on the thresholds.  As such, Applicant’s contention that the invention of Jaipaul merely provides a countdown, and that a driver . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites, in part, the limitation “wherein the one or more sensors comprise at least one light-based sensor and at least one sound-based sensor” (emphasis added).  It is unclear how one sensor can be two sensors (a light-based sensor and a sound-based sensor), because each of the two sensors is a different type of sensor.  Claims 2-10 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “one or more sensors” is a combination of 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 11 recites, in part, the limitation “wherein the one or more sensors comprise at least one light-based sensor and at least one sound-based sensor” (emphasis added).  It is unclear how one sensor can be two sensors (a light-based sensor and a sound-based sensor), because each of the two sensors is a different type of sensor.  Claims 12-20 are rejected as being indefinite by virtue of their dependency on claim 11.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “one or more sensors” is a combination of sensors or a sensor system which comprise at least one light-based sensor and at least one sound-based sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul (U.S. Publication No. 2012/0179518 A1) in view of Green et al. (U.S. Publication No. 2018/0190111 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Jaipaul discloses a method (see at least: Jaipaul, Abstract), comprising: 
receiving, by a controller (processor 412), from one or more sensors (sensor(s) 402) configured to monitor one or more lanes of oncoming traffic, one or more sensor readings (see at least: Jaipaul, Paragraphs [0018], [0031]-0033], [0038]); 
determining, by the controller, whether one or more thresholds associated with the one or more sensor readings is satisfied (see at least: Jaipaul, Paragraph [0034]); 
providing, based on the one or more thresholds being satisfied, and to a first visual indicator (display counter 408 including counter interface 410) comprising one or more lighting elements (colored light and/or at least implicitly present, if not inherently present, backlight of display counter 408 in order to provide a colored light), a first signal, wherein the first visual indicator is affixed to a traffic signal (see at least: Jaipaul, Paragraphs [0025]-[0026], [0030], [0034]-[0035], [0039], and Fig. 6); and
causing, based on the first signal, the first visual indicator to display a visual indication, wherein the visual indication indicates a potential to cross, by a vehicle and during a turn, one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0025]-[0026], [0034]-[0035]; wherein the display counter displays a green light when it is safe to turn into the intersection thereby crossing into the intersection).
While Jaipaul discloses that the one or more sensors (sensor(s) 402) are to at least measure speed/velocity and/or acceleration, and that these one or more sensors can include a sensor embedded in a street or radar devices (see at least: Jaipaul, Paragraphs [0032], [0038]), Jaipaul does not appear explicit regarding the limitation wherein the one or more sensors comprise at least one light-based sensor and at least one sound-based sensor.
Green, similar to Jaipaul, teaches an invention for monitoring lanes of traffic at an intersection using one or more sensors, and obtaining traffic data, e.g., at least speed/velocity, from the one or more sensors (see at least: Green, Abstract, and Paragraphs [0006], [0012], [0030]-[0031]).  Green teaches that the one or more sensors comprise at least one light-based sensor (lidar, camera, and/or infrared) and at least one sound-based sensor (microphone and/or ultrasonic sensor) (see at least: Green, Paragraphs [0050], [0054]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one light-based sensor and at least one sound-based sensor, as taught by Green, as part of sensor(s) 402 disclosed by Jaipaul in order to obtain information about oncoming 

Regarding Claim 5:
Modified Jaipaul teaches the method of claim 1, wherein the one or more sensors comprises a speed sensor (see at least: Jaipaul, Paragraphs [0032], [0038]). 

Regarding Claim 11:
Jaipaul discloses an apparatus (system 100 including at least sensor(s) 402 and display counter 408- see at least: Jaipaul, Abstract and Paragraphs [0031], [0038]), comprising: 
one or more sensors (sensor(s) 402) configured to monitor one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0018], [0031]-0033], [0038]); 
one or more visual indicators (at least display counter 408 including counter interface 410) each comprising one or more lighting elements (colored light and/or at least implicitly present, if not inherently present, backlight of display counter 408 in order to provide a colored light) (see at least: see at least: Jaipaul, Paragraphs [0025]-[0026], [0031], [0034]-[0035]); 
a controller (processor 412 - see at least: Jaipaul, Paragraphs [0031]-0033]) configured to at least: 
receive, from the one or more sensors, one or more sensor readings (see at least: Jaipaul, Paragraphs [0018], [0031]-0033], [0038]); 
determine whether one or more thresholds associated with the one or more sensor readings is satisfied (see at least: Jaipaul, Paragraph [0034]); 
provide, based on the one or more thresholds being satisfied, and to a first visual indicator of the one or more visual indicators, a first signal, wherein the first visual indicator is affixed to a traffic signal (see at least: Jaipaul, [0025]-[0026], [0030], [0034]-[0035], [0039], and Fig. 6); and
cause, based on the first signal, the first visual indicator to display a visual indication, wherein the visual indication indicates a potential to cross, by a vehicle and during a turn, one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0025]-[0026], [0034]-[0035]; wherein the display counter displays a green light when it is safe to turn into the intersection thereby crossing into the intersection). 
While Jaipaul discloses that the one or more sensors (sensor(s) 402) are to at least measure speed/velocity and/or acceleration, and that these one or more sensors can include a sensor embedded in a street or radar devices (see at least: Jaipaul, Paragraphs [0032], [0038]), Jaipaul does not appear explicit regarding the limitation wherein the one or more sensors comprise at least one light-based sensor and at least one sound-based sensor.
Green, similar to Jaipaul, teaches an invention for monitoring lanes of traffic at an intersection using one or more sensors, and obtaining traffic data, e.g., at least speed/velocity, from the one or more sensors (see at least: Green, Abstract, and Paragraphs [0006], [0012], [0030]-[0031]).  Green teaches that the one or more sensors comprise at least one light-based sensor (lidar, camera, and/or infrared) and at least one sound-based sensor (microphone and/or ultrasonic sensor) (see at least: Green, Paragraphs [0050], [0054]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one light-based sensor and at least one sound-based sensor, as taught by Green, as part of sensor(s) 402 disclosed by Jaipaul in order to obtain information about oncoming traffic.  Here, Green teaches utilizing at least one light-based sensor and at least one sound-based sensor to obtain the same type of information (e.g., at least speed/velocity of a vehicle) as required by Jaipaul.  Furthermore, Green explicitly teaches that these types of sensors as known alternatives or supplements to the sensors disclosed by Jaipaul (e.g., the road-embedded sensor of Jaipaul would have been understood as a contact sensor or an induction loop sensor, and Green lists contact sensors, induction loop sensors, and radar as applicable sensors to obtain traffic information in addition to sound-based sensors and light-based sensors) (see at least: Green, Paragraph [0054]).  The claim would have been obvious because a particular known technique of using a light-based sensor and a sound-based sensor to obtain information of traffic at an intersection (in addition to or in place of other sensors such as road-embedded sensors or radar devices) was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results in that the same information about oncoming traffic required by the invention of Jaipaul would have been obtained.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options (appropriate sensors that would obtain the required information about oncoming traffic).  If this leads to the anticipated success (obtaining at least speed/velocity information in order to determine 

Regarding Claim 15:
Modified Jaipaul teaches the apparatus of claim 11, wherein the one or more sensors comprises a speed sensor (see at least: Jaipaul, Paragraphs [0032], [0038]). 

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Green (hereinafter referred to as ‘modified Jaipaul’) as applied to claims 1 and 11, respectively, above, and further in view of Robinson (U.S. Patent No. 8,825,350 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Cumulatively, modified Jaipaul teaches providing a second signal to a visual indicator in response to the one or more thresholds not being satisfied, wherein the visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle (see at least: Jaipaul, Paragraph [0034]; wherein the second visual indicator is the display counter presenting a red light indicating it is not safe to turn into or cross).  Modified Jaipaul, however, does not appear explicit with providing a second signal to a second visual indicator comprising one or more lighting elements in response to the one or more thresholds not being satisfied, wherein the second visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle.
Similar to Jaipaul, Robinson teaches an invention directed to providing information at an intersection regarding whether or not it is safe to turn into a traffic lane.  Robinson establishes a typical light configuration for the intersection which includes three separate visual indicators for indicating whether or not it is safe to turn, each visual indicator comprising at least one lighting element (see at least: Robinson, Col. 10, lines 60-65, and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Robinson in the invention of modified Jaipaul such that the display counter was replaced with a typical turn signal traffic light comprising a standardized red light, green light, and yellow light for indicating whether or not a turn can safely be performed by a vehicle.  The claim would have been obvious because a particular known technique of utilizing separate visual indicators to indicate whether or not a vehicle can safely turn onto a lane of oncoming traffic was recognized as part of the ordinary capabilities of one skilled in the art, and applying the technique would have yielded predictable results.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options include either having an individual display that changes colors to convey whether or not a turn can be safely performed as disclosed by Jaipaul, or using separate visual indicators to convey the same information as taught by  

Regarding Claim 7:
Modified Jaipaul teaches the method of claim 2, wherein the one or more thresholds comprises one or more first thresholds, the method further comprising providing a third signal to a third visual indicator comprising one or more elements in response to one or more second thresholds being satisfied (see at least: Jaipaul, Paragraph [0034], wherein the third visual indicator displays a yellow light in response to one or more second thresholds being satisfied, the one or more second thresholds being that the time of arrival is within two seconds of the average time; and Robinson, Fig. 3; wherein modified Jaipaul would have provided a third signal to activate a yellow turn light).

Regarding Claim 12:
Cumulatively, modified Jaipaul teaches providing a second signal to a visual indicator in response to the one or more thresholds not being satisfied, wherein the visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle (see at least: Jaipaul, Paragraph [0034]; wherein the second visual indicator is the display counter presenting a red light indicating it is not safe to turn into or cross).  Modified Jaipaul, however, does not appear explicit with regards to wherein the controller is further configured to provide a second signal to a second visual indicator of the one or more visual indicators in response to the one or more thresholds not being satisfied, wherein the second visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle.
Similar to Jaipaul, Robinson teaches an invention directed to providing information at an intersection regarding whether or not it is safe to turn into a traffic lane.  Robinson establishes a typical light configuration for the intersection which includes three separate visual indicators for indicating whether or not it is safe to turn, each visual indicator comprising at least one lighting element (see at least: Robinson, Col. 10, lines 60-65, and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Robinson in the invention of modified Jaipaul such that the display counter was replaced with a typical turn signal traffic light comprising a standardized red light, green light, and yellow light for indicating whether or not a turn can safely be performed by a vehicle.  The claim would have been obvious because a particular known technique of utilizing separate visual indicators to indicate whether or not a vehicle can safely turn onto a lane of oncoming traffic was recognized as part of the ordinary capabilities of one skilled in the art, and applying the technique would have yielded predictable results.  Alternatively, the claim would have been obvious because a person 

Regarding Claim 17:
Modified Jaipaul teaches the apparatus of claim 12, wherein the one or more thresholds comprises one or more first thresholds, the controller is further configured to provide a third signal to a third visual indicator in response to one or more second thresholds being satisfied (see at least: Jaipaul, Paragraph [0034], wherein the third visual indicator displays a yellow light in response to one or more second thresholds being satisfied, the one or more second thresholds being that the time of arrival is within two seconds of the average time; and Robinson, Fig. 3, wherein modified Jaipaul would have provided a third signal to activate a yellow turn light).

Claims 3-4, 6, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Green (hereinafter referred to as ‘modified Jaipaul’) as applied to claims 1 and 11, respectively, above, and further in view of Isaji et al. (U.S. Publication No. 2005/0143889 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 3:
While modified Jaipaul teaches utilizing the one or more sensors to at least measure a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and that the one or more sensors include a radar (see at least: Jaipaul, Paragraphs [0032], [0038]), modified Jaipaul does not appear explicit regarding wherein the one or more sensors comprise a distance sensor.  Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required because of the well-known relationship of time being equal to distance divided by speed.  Furthermore, it is well-known that a radar device provides distance information.  
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As 

Regarding Claim 4:
While modified Jaipaul teaches determining a distance to an oncoming vehicle (see at least: Isaji, Paragraphs [0023], [0047], [0061]), as currently combined, modified Jaipaul does not appear explicit with regards to wherein the one or more thresholds comprises a distance threshold, and the method further comprises: 
determining a distance to an oncoming vehicle from the one or more sensors; and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance to the oncoming vehicle from the one or more sensors satisfies the distance threshold. 
wherein the one or more thresholds comprises a distance threshold (see at least: Isaji, Paragraph [0047]), and the method further comprises: 
determining a distance to an oncoming vehicle from the one or more sensors (see at least: Isaji, Paragraphs [0023], [0047], [0061]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance to the oncoming vehicle from the one or more sensors satisfies the distance threshold (see at least: Isaji, Paragraph [0047], Fig. 2, step S60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the additional teachings of Isaji in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of determining whether the distance to the oncoming vehicle satisfies the distance threshold was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, one would have been motivated to check whether the distance to the oncoming vehicle satisfies the distance threshold in order to determine whether or not a turn can be safely performed or whether to check for a potential for a collision when the distance to the oncoming vehicle is within the distance threshold as taught by Isaji (see at least: Isaji, Fig. 2 and Paragraph [0047]).  By doing so, processing power would have been reduced because when the oncoming vehicle is not within the distance threshold, the step of checking for a possibility of a collision  

Regarding Claim 13:
While modified Jaipaul teaches utilizing the one or more sensors to at least measure a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and that the one or more sensors include a radar (see at least: Jaipaul, Paragraphs [0032], [0038]), modified Jaipaul does not appear explicit regarding wherein the one or more sensors comprise a distance sensor.  Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required because of the well-known relationship of time being equal to distance divided by speed.  Furthermore, it is well-known that a radar device provides distance information.  
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As such, the one or more sensors of Jaipaul, particularly the radar sensor would have been required to provide distance information to determine the time of arrival, and therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding Claim 14:
While modified Jaipaul teaches determining a distance to an oncoming vehicle (see at least: Isaji, Paragraphs [0023], [0047], [0061]), as currently combined, modified Jaipaul does not appear explicit with regards to wherein the one or more thresholds comprises a distance threshold, and the controller is further configured to: 
determine a distance to an oncoming vehicle; and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance of the oncoming vehicle satisfies the distance threshold. 
However, Isaji teaches wherein the one or more thresholds comprises a distance threshold (see at least: Isaji, Paragraph [0047]), and the controller is further configured to: 
determine a distance to an oncoming vehicle (see at least: Isaji, Paragraphs [0023], [0047], [0061]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance of the oncoming vehicle satisfies the distance threshold (see at least: Isaji, Paragraph [0047], Fig. 2, step S60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the additional teachings of Isaji in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of determining whether the distance to the oncoming vehicle satisfies the distance threshold was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, one would have been motivated to check whether the distance to the oncoming vehicle satisfies the distance threshold in order to determine whether or not a turn can be safely performed or whether to check for a potential for a collision when the distance to the oncoming vehicle is within the distance threshold as taught by Isaji (see at least: Isaji, Fig. 2 and Paragraph [0047]).  By doing so, processing power would have been reduced because when the oncoming vehicle is not within the distance threshold, the step of checking for a possibility of a collision based on a time of arrival of the oncoming vehicle can be omitted and the driver of the vehicle can be properly informed of a turn being performed safely.   

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Green (hereinafter referred to as ‘modified Jaipaul’)  as applied to claims 5 and 15, respectively, above, and further in view of Isaji et al. (U.S. Publication .

Regarding Claim 6:
Modified Jaipaul teaches the method of claim 5, wherein the one or more thresholds comprises a time threshold (see at least: Jaipaul, Paragraph [0034]), and the method further comprises: 
determining a speed of an oncoming vehicle (see at least: Jaipaul, Paragraphs [0032], [0038]); 
determining, based on the speed of the oncoming vehicle, a time value (see at least: Jaipaul, Paragraph [0032]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the time value satisfies the time threshold (see at least: Jaipaul, Paragraph [0034]). 
Modified Jaipaul, however, does not appear explicit regarding determining, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from the one or more sensors, a time value.
Cumulatively, modified Jaipaul teaches utilizing the one or more sensors to at least measure a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and that the one or more sensors include a radar (see at least: Jaipaul, Paragraphs [0032], [0038]).  Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required 
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As such, the one or more sensors of modified Jaipaul, particularly the radar sensor would have been required to provide distance information to determine the time of arrival, and therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the sensor(s) 402 functioned as a distance sensor.  Isaji explicitly teaches determining, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from the one or more sensors, a time value (see at least: Isaji, Paragraph [0047]) in order to calculate the time of arrival of the oncoming vehicle.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the explicit teachings of Isaji in the invention of modified Jaipaul in order to calculate the time of arrival as required by Jaipaul.  The claim would have been obvious because a particular known technique of calculating a time of arrival using speed and distance was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of accurately determining the time of arrival as required by Jaipaul.

Regarding Claim 16:
Modified Jaipaul teaches the apparatus of claim 15, wherein the one or more thresholds comprises a time threshold (see at least: Jaipaul, Paragraph [0034]), and performing the following: 
determine a speed of an oncoming vehicle (see at least: Jaipaul, Paragraphs [0032], [0038]); 
determine, based on the speed of the oncoming vehicle, a time value (see at least: Jaipaul, Paragraph [0032]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the time value satisfies the time threshold (see at least: Jaipaul, Paragraph [0034]). 
Modified Jaipaul, however, does not appear explicit regarding that the aforementioned determinations are performed by the processor 412, nor does Jaipaul appear explicit regarding determine, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from the one or more sensors, a time value.
Cumulatively, modified Jaipaul teaches utilizing the one or more sensors to at least measure a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and that the one or more sensors include a radar (see at least: Jaipaul, Paragraphs [0032], [0038]).. Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required 
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]), and further teaches the steps being performed by a single controller (see at least: Isaji, Paragraph [0018]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As such, the one or more sensors of modified Jaipaul, particularly the radar sensor would have been required to provide distance information to determine the time of arrival, and therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the sensor(s) 402 functioned as a distance sensor.  Isaji explicitly teaches determining, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from the one or more sensors, a time value (see at least: Isaji, Paragraph [0047]) in order to calculate the time of arrival of the oncoming vehicle.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the explicit teachings of Isaji in the invention of modified Jaipaul in order to calculate the time of arrival as required by Jaipaul.  The claim would have been obvious because a particular known technique of calculating a time of arrival using speed and distance and using an individual controller to perform both the determining and the providing signaling to a visual indicator was recognized as part of the ordinary .  

Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Green (hereinafter referred to as ‘modified Jaipaul’) as applied to claims 1 and 11, respectively, above, and further in view of Sannomiya (Japanese Patent Publication JP H09270097 A, with English translation provided), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
While modified Jaipaul teaches that the invention is mounted adjacent to a traffic light at an intersection (see at least: Jaipaul, Paragraphs [0026], [0035]), modified Jaipaul does not appear explicit regarding receiving an override signal corresponding to a state of the traffic signal; and determining whether to provide the first signal to the first visual indicator based on the override signal and independent of the one or more thresholds. 
Sannomiya teaches an invention similar to Jaipaul for providing notification of a turn safety at an intersection when turning onto one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraphs [0006]-[0007]).  Sannomiya teaches accounting for a signal corresponding to a state of a traffic signal in order to determine whether to provide a notification about turn safety and independent of the one or more thresholds (see at least: Sannomiya, Paragraph [0019]).  Here, Sannomiya teaches that when the traffic signal indicates a red light, the invention does not proceed to check whether an oncoming vehicle is present that would provide a possibility of collision during a turn at an intersection.  Accordingly, the state of the traffic signal corresponds to the override signal, and when the override signal corresponds to a red light, the first signal indicating a potential of a safe turn is not provided independent of the one or more thresholds associated with the oncoming vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sannomiya in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of utilizing a state of a traffic signal was 

Regarding Claim 9:
Modified Jaipaul teaches the method of claim 8, wherein the override signal corresponds to one or more of an advance green signal or a stop light signal (see at least: Sannomiya, Paragraph [0019]). 

Regarding Claim 18:
While modified Jaipaul teaches that the invention is mounted adjacent to a traffic light at an intersection (see at least: Jaipaul, Paragraphs [0026], [0035]), Jaipaul does not appear explicit regarding wherein the controller is further configured to: receive an override signal corresponding to a state of the traffic signal; and determine whether to provide the first signal based on the override signal and independent of the one or more thresholds. 
Sannomiya teaches an invention similar to Jaipaul for providing notification of a turn safety at an intersection when turning onto one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraphs [0006]-[0007]).  Sannomiya teaches accounting for a signal corresponding to a state of a traffic signal in order to determine whether to provide a notification about turn safety and independent of the one or more thresholds (see at least: Sannomiya, Paragraph [0019]).  Here, Sannomiya teaches that when the traffic signal indicates a red light, the invention does not proceed to check whether an oncoming vehicle is present that would provide a possibility of collision during a turn at an intersection.  Accordingly, the state of the traffic signal corresponds to the override signal, and when the override signal corresponds to a red light, the first signal indicating a potential of a safe turn is not provided independent of the one or more thresholds associated with the oncoming vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sannomiya in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of utilizing a state of a traffic signal was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  In doing so, when the intersection information, which includes the current state of a traffic signal, is received, when the current state of the traffic signal indicates a red light ahead of the vehicle, the first signal would not have been provided indicating a potential of a safe turn because, 

Regarding Claim 19:
Modified Jaipaul teaches the apparatus of claim 18, wherein the override signal corresponds to one or more of an advanced green signal or a stop light signal (see at least: Sannomiya, Paragraph [0019]). 

Regarding Claim 20:
Modified Jaipaul teaches the apparatus of claim 18, wherein the override signal is received from one or more of: the traffic signal, or a source of traffic signaling communicatively coupled to the traffic signal (see at least: Sannomiya, Paragraph [0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Green (hereinafter referred to as ‘modified Jaipaul’) as applied to claim 1 above, and further in view of Matsuoka et al. (U.S. Publication No. 2017/0072853 A1, now U.S. Patent No. 9,889,797 B2), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
Modified Jaipaul teaches the method of claim 1, wherein the one or more sensors comprise one or more first sensors (sensor(s) 402 for detecting a vehicle in the one or more lanes of oncoming traffic), the one or more thresholds comprise one or more first thresholds (see at least: Jaipaul, Paragraphs [0032]-[0033], [0038]), but does not appear explicit regarding the method further comprises: 
receiving, from one or more second sensors configured to monitor a pedestrian crossing parallel to the one or more lanes of oncoming traffic, one or more second sensor readings; 
determining whether one or more second thresholds associated with the one or more second sensor readings is satisfied; and 
providing the first signal to the first visual indicator in response to the one or more first thresholds being satisfied and the one or more second thresholds being satisfied.
Cumulatively, modified Jaipaul teaches providing an indication to a vehicle regarding whether or not the vehicle can safely turn at an intersection, but does not appear explicit in accounting for presence of pedestrians at the intersection.   Matsuoka, similar to Jaipaul, teaches an invention to inform a driver of a vehicle whether or not it is safe to turn at an intersection (see at least: Matsuoka, Abstract).  Matsuoka teaches accounting for the presence of pedestrian at the intersection when providing an indication of whether or not it is safe for a vehicle to turn at an intersection.  Here, Matsuoka teaches:
receiving, from one or more second sensors (human detection sensor 16a) configured to monitor a pedestrian crossing parallel to the one or more lanes of oncoming traffic, one or more second sensor readings (see at least: Matsuoka, Paragraphs [0042], [0046], and Fig. 2); 
determining whether one or more second thresholds associated with the one or more second sensor readings is satisfied (see at least: Matsuoka, Paragraph [0085]; wherein the one or more second thresholds corresponds to whether or not a pedestrian exists); and 
providing the first signal to the first visual indicator in response to the one or more first thresholds being satisfied and the one or more second thresholds being satisfied (see at least: Matsuoka, Paragraphs [0008], [0085], [0088]; wherein when no oncoming traffic or chance of collision with an oncoming vehicle and no pedestrian is detected, the first signal is provided to the first visual indicator indicating that a turn can be safely performed). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka in the invention of modified Jaipaul in order to account for pedestrians at the intersection in addition to oncoming vehicles when determining whether or not a vehicle can safely turn at the intersection.  The claim would have been obvious because a particular known technique as taught by Matsuoka was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of accounting for pedestrians when indicating to a vehicle that it was safe to turn.  Here, the indication that it was safe to turn (i.e., the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolterman (US 2006/0181433 A1) teaches an invention similar to that claimed in the present application in which a visual indicator is located proximate to one or more lanes of oncoming traffic in order to notify a vehicle waiting to turn at an intersection regarding whether or not the turn can be safely made depending on information regarding oncoming vehicles or pedestrians (see at least: Wolterman, Paragraphs [0035]-[0037], [0058], [0064], [0069], [0086]; and Fig. 2).
Raamot (US 2016/0027300 A1) teaches using one or more sensors, including a light-based sensor and a sound-based sensor, to obtain information about traffic at or near an intersection (see at least: Raamot, Paragraph [0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669